Citation Nr: 1340386	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  13-01 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis of the lumbar spine, currently rated 60 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability.



REPRESENTATION

Appellant represented by:	Richard E. Thompson, Jr., Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran and M. B. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  

The Veteran performed active military service from September 1969 to April 1971 and from March 1985 to January 2004.  He also performed active duty for training and inactive duty training at various times. 

This appeal arises to the Board of Veterans' Appeals (Board) from a September 2010 rating decision (as explained below) of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Although it appears that a September 2010 rating decision is on appeal, ascertaining which prior decisions have become final is difficult in this case.  The current claims file is a rebuilt folder containing incomplete records of earlier claims and rating decisions.  Portions of a May 1998 rating decision reflect that the RO granted service connection and assigned an initial 20 percent rating effective from June 1997 for lumbosacral strain with traumatic arthritis.  A January 2000 RO rating decision mentions that a claim was received in July 1999 and then continues the 20 percent rating for the lumbar spine.  Thereafter, it is possible that new evidence had timely arrived that prevented the January 2000 rating decision from becoming final.  This is so because in December 2000, the RO issued another rating decision that mentions that the issue of an increased rating for the lumbar spine is being deferred for a VA examination.  

A January 2001 rating decision reflects that a spine examination was performed on January 11, 2001, and that a 20 percent rating was continued.  A July 2002 rating decision that adjudicated issues not pertinent to this appeal also indicates, on an attached rating code sheet, that the spine remained rated at 20 percent.  The finality of the January 2001 rating decision is in question because an April 2006 rating decision that denies TDIU contains an attached rating code sheet that reflects that lumbosacral strain with traumatic arthritis has been rated 60 percent from December 14, 1999.  Thus, at some point between 2002 and 2006, the RO apparently granted a 60 percent rating for the lumbar spine.

The Board concludes from the above facts that an earlier, missing rating decision granted a 60 percent rating for the lumbar spine, and the Board also concludes that the missing rating decision became final.  Therefore, the current appeal arises from a September 2010 claim for an increase, an August 2011 rating decision that denied an increase, and a timely notice of disagreement that followed. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

The RO issued a statement of the case (hereinafter: SOC) in November 2012.  Since then, evidence has been received without a waiver of the Veteran's right to initial RO consideration.  The Board contacted the Veteran's attorney concerning this matter and the attorney responded by stating that the Veteran does not wish to waive his right to initial RO review of the newly-submitted evidence.  The Veteran specifically requested that the Board remand this case to the RO for review of the new evidence.  Thus, a remand has become necessary for this procedural safeguard.  38 C.F.R. § 20.1304 (c) (2012).

Accordingly, the case is REMANDED to the RO for the following action:

The RO should consider all evidence added to the file since the issuance of the SOC in November 2012.  Following that and following any other development deemed appropriate, the RO must re-adjudicate the claim.  If the benefits sought remain denied, the Veteran and his attorney should be furnished a supplemental SOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause (if an examination is scheduled), may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2013).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

